EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The Application has been amended as follows:
Claim 20. Page 8, the last paragraph is missing a period.  

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The disclosure which was objected to because of the following informalities is withdrawn in light of Applicant’s amendment.  
Drawings


The objection to drawings is withdrawn in light of Applicant’s amendment.
Allowable Subject Matter



Claims 1-7, 11-6 and 20 are allowed.
Claims 8-10 and 17-19 are canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records Nicolas Dupuis et al., (US 2017/0033862 A1); Jerry Aguren (US 2012/0019366 A1); Hideo Hasegawa (US 2017/0046215 A1); Yunlu Xu et al. (US 10,404,362 B1); David DeLew et al., (US 2009/0010643 A1) has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
	Regarding claim 1, An optical link fault identification method, comprising: 
	obtaining performance data from an optical network device connected to an optical link, wherein the performance data comprises receive optical power; 
	extracting a feature parameter from the performance data used to determine a change of the performance data that is within a preset time window; and 
	identifying a fault mode on the optical link based on the feature parameter, wherein identifving the fault mode on the optical link based on the feature parameter comprises: 
		matching the feature parameter against a fault mode identification model to determine the fault mode, wherein the fault mode identification model is trained using historical data, wherein the historical data comprises a set of feature parameters and a set of fault modes, wherein each feature parameter in the set of feature parameters corresponds to a fault mode in the set of fault modes; and 
		comparing the fault mode with an actual fault mode corresponding to the feature parameter, and in response to the identified fault mode being inconsistent with the actual fault mode, adding the feature parameter and the actual fault mode corresponding to the feature parameter to a training set of the fault mode identification model.

Regarding claim 12, An optical link fault identification apparatus, comprising: a non-transitory computer readable mediumstoring computer- executable instructions; and 
a processor; wherein the processor is configured to retrieve and execute the computer-executable instructions to cause the apparatus to perform the following operations: 
	obtaining performance data from an optical network device connected to an optical link, wherein the performance data comprises receive optical power; 
	extracting a feature parameter from the performance data used to determine a change of the performance data that is within a preset time window; and 
	identifying a fault mode on the optical link based on the feature parameter, wherein identifying the fault mode on the optical link based on the feature parameter comprises: 
	matching the feature parameter against a fault mode identification model to determine the fault mode, wherein the fault mode identification model is trained using historical data, wherein the historical data comprises a set of feature parameters and a set of fault modes, wherein each feature parameter in the set of feature parameters corresponds to a fault mode in the set of fault modes; and 
	comparing the fault mode with an actual fault mode corresponding to the feature parameter, and in response to the identified fault mode being inconsistent with the actual fault mode, adding the feature parameter and the actual fault mode corresponding to the feature parameter to a training set of the fault mode identification model.

Regarding claim 20, An optical link fault identification system, comprising: 
an optical link fault identification apparatus; and 
an optical network device connected to the optical link fault identification apparatus by an optical link, 
wherein the optical link network device is configured to send performance data of the optical link to the optical link fault identification apparatus; and 
wherein the optical link fault identification apparatus is configured to: 
receive the performance data of the optical link from the optical network device, wherein the performance data comprises receive optical power,
extract a feature parameter from the performance data used to determine a change of the performance data that is within a preset time window, and 
identify a fault mode on the optical link based on the feature parameter, wherein identifying the fault mode on the optical link based on the feature parameter comprises:
matching the feature parameter against a fault mode identification model to determine the fault mode, wherein the fault mode identification model is trained using historical data, wherein the historical data comprises a set of feature parameters and a set of fault modes, wherein each feature parameter in the set of feature parameters corresponds to a fault mode in the set of fault modes; and 
comparing the fault mode with an actual fault mode corresponding to the feature parameter, and in response to the identified fault mode being inconsistent with the actual fault mode, adding the feature parameter and the actual fault mode corresponding to the feature parameter to a training set of the fault mode identification model.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
(US 2001/0026385 A1) 	Simon X.F. Cao
(US 2009/0010643 A1) 	David DeLew et al.,
(US 2019/0377625 A1)	Murali Chintalapati et al., 
(US 2017/0046215 A1)	Hideo Hasegawa 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636